DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and  19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation “no greater than 5%” in line 3 is unclear because the claim does not specify 5% of what.
Claim 7 is rejected because it depends on claim 6.
Regarding claim 19, the limitation “an insulating layer between adjacent pillars within the array of pillars” (line 6) is indefinite, because it is not clear between which adjacent pillars the insulating layer is located.
Claim 20 is indefinite because it depends on claim 19 and contains all of its limitations.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8-9, 12, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Yilmaz et. al., U.S. Pat. 7,943,989, hereafter Yilmaz.
Regarding claim 1, Yilmaz discloses (Figs 2, 2A-1, 2C) an electronic device comprising:
an active region including an array of pillars (115-N, 115-P), wherein the array of pillars includes:
a first pillar (e.g., far left pillar 115-P in Fig. 2) having a first net charge of a first charge type (negative, when depleted);
a second pillar (115-N, next to the first pillar)  having a second net charge (positive when depleted) of a second net charge  type opposite the first charge type; and
interior pillars (115-P, 115-N) including alternating odd-numbered pillars (115-P) having third net charges of the first charge type and even-numbered pillars (115-N) having fourth net charges of the
second charge type, wherein:
the second pillar is disposed between the first pillar and the interior pillars (as shown in Fig. 2),
and
an absolute value of the first net charge or an absolute value of the second net charge is less than an absolute value of each of the third net charges (See Fig. 2, the net charge per area is the concentration shown in the figure times thickness, also shown in Fig. 2, so this limitation is satisfied).
Regarding claim 2,  Yilmaz further discloses (Fig. 2) wherein the second net charge is substantially the same as each of the fourth net charges (all pillars 115-N have the same charges).

Regarding claim 5, Yilmaz further discloses (Fig. 2) wherein: the electronic device includes a die having a first side and a second side opposite the first side (left and right sides),
the die includes the array of pillars (115-N, 115-P),
the first pillar is a pillar [115-P]within the array of pillars that is closest to the first side (right side) of the die, and
the array of pillars further comprises:
a third pillar (left – most pillar 115-P) having substantially the first net charge of the first charge type (the same charge as the corresponding pillar on the other side of the die),
a fourth pillar (second- left pillar 115-N) having substantially the second net charge of the second charge type (the same charge as the corresponding pillar on the other side),
the fourth pillar is disposed between the third pillar and the interior pillars (see Fig. 2), and
the third pillar (left-most pillar 115-P)  is a pillar within the array of pillars (115-N,P) that is closest to the second (left) side of the die.
Regarding claim 8, Yilmaz discloses (Fig. 2) an electronic device comprising:
an active region including an array of pillars (115-N, 115-P) including:
a first pillar [115-P] including a first doped region [p] extending along a majority of a first height
of the first pillar, wherein the first doped region includes a first dopant at a first
average dopant concentration (right-most pillar 115-P in fig. 2);
a second pillar [115-N] (second right pillar)  including a second doped region [N] extending along a majority of a second height of the second pillar, wherein the second doped region includes a

a third pillar (115-P, third from the right) including a third doped region extending along a majority of a third height of the third pillar, wherein the third doped region includes a third dopant
having a first conductivity type [P}, the third dopant is at a third average dopant concentration, wherein:
the second pillar is disposed between the first pillar and the third pillar, and
the third average dopant concentration is greater than the first average dopant concentration or the second average dopant concentration (both are satisfied by 3 right pillars 115-N,P of Fig. 2).
Regarding claim 9, Yilmaz further discloses wherein the first average dopant concentration (=8.5 E11 cm-2) is significantly less than the third average dopant concentration (=2 E12 cm-2) 
Regarding claim 12, Yilmaz further discloses (Fig. 2) wherein the first dopant has the first conductivity type [p-type], the second dopant has a second dopant type [n-type] opposite the first conductivity type, and the first average dopant concentration is significantly less than the second average dopant concentration (as quoted in the rejection of claim 9).
Regarding claim 17, Yilmaz further discloses (Fig. 2) wherein:the electronic device includes a die having a first side (right side),the die includes the array of pillars (115-N, 115-P), andthe first pillar (115-P, first to the right) is an outermost pillar to the first side (right side) of the die.

Claim(s) 1, 3-5, 8-13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Hirler et. al., U.S. Pat. Pub. 2015/0187874, hereafter Hirler.
Regarding claim 1, Hirler discloses (Figs 1-17, see Figs 7-8 in particular) an electronic device comprising:
an active region [110] including an array of pillars [1],[6],[1’],[6’], wherein the array of pillars includes:

a second pillar [1’]  having a second net charge of a second net charge type [n-type]opposite the first charge type; and
interior pillars [1], [6] including alternating odd-numbered pillars [6] having third net charges of
the first charge type [p-type] and even-numbered pillars [1] having fourth net charges of the
second charge type [n-type], wherein:
the second pillar [1’] is disposed between the first pillar [6’] and the interior pillars [1],[6], and
an absolute value of the first net charge or an absolute value of the second net
charge is less than an absolute value of each of the third net charges (par. [0112]-[0114], the absolute value of the net charge is decreasing toward the edge of the device).
Regarding claim 3, Hirler further discloses (par. [0112]-[0114]) wherein the absolute value of the second net charge is less than the absolute value of each of the third net charges.
Regarding claim 4, Hirler further discloses (par. [0112]-[0114]) wherein the second net charge is significantly less than each of the fourth net charges.
Regarding claim 5, Hirler further discloses wherein:
the electronic device includes a die (Fig. 7) having a first side (right side) and a second side (left side, not shown) opposite the first side,
the die includes the array of pillars ([1],[6],[1’],[6’],
the first pillar [6’] is a pillar within the array of pillars that is closest to the first side of the die,
and the array of pillars further comprises:
a third pillar having substantially the first net charge of the first charge type,
a fourth pillar having substantially the second net charge of the second charge type,
the fourth pillar is disposed between the third pillar and the interior pillars, and

Regarding claim 8, Hirler discloses (Figs 7,8) an electronic device comprising:
an active region [110] including an array of pillars [1],[6],[1’],[6’] including:
a first pillar [6’] including a first doped region (Fig. 8) extending along a majority of a first height
of the first pillar , wherein the first doped region includes a first dopant (p-type dopant) at a first average dopant concentration (par. [0112]-[0114]);
a second pillar [1’] including a second doped region extending along a majority of a second height of the second pillar, wherein the second doped region includes a second dopant  (n-type dopant) at a second average dopant concentration (par. [0112]-[0114]); and
a third pillar [6’] including a third doped region extending along a majority of a third height of the third pillar (Fig. 8), wherein the third doped region includes a third dopant having a first conductivity type (p-type), the third dopant is at a third average dopant concentration (par. [0112]-[0114], more than a few steps to step up concentration of the pillars [1’],[6’] can be available),
wherein:
the second pillar is disposed between the first pillar and the third pillar, and
the third average dopant concentration is greater than the first average dopant
concentration or the second average dopant concentration (par. [0114]).
Regarding claim 9, Hirler further discloses (Figs 7-8, par. [0112]-[0114], pillars [1’],[6’] can include multiple pairs, for example, 2 pairs) wherein the first average dopant concentration is significantly less than the third average dopant concentration.

Regarding  Claim 11, Hirler further discloses (par. [0112]-[0114], Figs 7-8, this limitation is met in case of 2 pairs of layers [1’],[6’] wherein the array further comprises:
a fourth pillar [1’] (further away from the first pillar) including a fourth doped region extending along a majority of a fourth height of the fourth pillar (Fig. 8), wherein the fourth doped region includes a fourth dopant having a second conductivity type (n-type) opposite the first conductivity type (p-type), wherein the fourth dopant is at a fourth average dopant concentration, and the fourth average dopant concentration is significantly greater than the second average dopant concentration.
Regarding claim 12, Hirler further discloses (Figs 7, 8, par. [0112]-[0114])  wherein the first dopant has the first conductivity type, the second dopant has a second dopant type opposite the first conductivity type, and the first average dopant concentration is significantly less than the second average dopant concentration.
Regarding claim 13, Hirler further discloses (Figs 7, 8, par. [0112]-[0114]) wherein the first dopant has the first conductivity type (p-type), the second dopant has a second dopant type (n-type) opposite the first conductivity type, the first doped region [6’] further includes a fourth dopant [n- in Fig. 8, intrinsic dopant of the layer 2)  having the second conductivity type (n-type), and the fourth
dopant is at a fourth average dopant concentration that is significantly less than the first
average dopant concentration (par. [0120]).
Regarding claim 17, Hirler further discloses (Figs 7, 8, par. [0112]-[0114]) wherein:
the electronic device includes a die having a first side (right side in Fig. 7),
the die includes the array of pillars [6],[1],[6’],[1’], and
the first pillar [6’] is an outermost pillar to the first side of the die.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirler et. al., U.S. Pat. Pub. 2015/0187874, hereafter Hirler, in view of Okumura, U.S. Pat. Pub. 2019/0148488, hereafter Okumura.
Regarding claim 6, Hirler discloses everything as applied above. Hirler further discloses (par. [0050]) a sum of total first-type charge and a total second-type charge is no greater than 5%. Hirler fails to explicitly disclose further comprising an insulating layer having an insulator charge of the second charge type. 
However, Okumura discloses (Fig. 9) further comprising an insulating layer [IN1]. 

Hirler in view of Okumura fails to explicitly disclose an insulator charge of the second charge type, and the second-type charge is no greater than 5%. However, the difference is obvious over Hirler in view of Okumura because thus us a concentration level, and it was held that determining concentration levels is within the ability of one Habing ordinary skill in the art (MPEP, Latest Edition, 2144.05.II.A.
Regarding claim 7, Hirler in view of Okumura discloses everything as applied above. Hirler in view of Okumura fails to explicitly disclose wherein the insulator charge is at least 5% of the total second-type charge.
However, the difference is obvious over Hirler in view of Okumura because thus us a concentration level, and it was held that determining concentration levels is within the ability of one Habing ordinary skill in the art (MPEP, Latest Edition, 2144.05.II.A.)
Regarding claim 19 , Hirler discloses (Figs 7, 8, par. [0112]-[0114])  an electronic device comprising:
an active region [110] including:
an array of pillars [1],[6],[1’],[6’], wherein the array of pillars includes an alternating pattern of p-
type pillars having acceptor type dopant species and n-type pillars having
donor type dopant species; 
wherein:
a negative charge is associated with the acceptor type dopant species of
the p-type pillars (this limitation is met by the SJ regions 6’),

an absolute value of a net charge of the active region is no more than 5%
of the negative charge (par. [0050]].
Hirler fails to explicitly disclose
an insulating layer between adjacent pillars within the array of pillars.
However, Okumura discloses (Fig. 9)
an insulating layer  [IN1] between adjacent pillars within the array of pillars.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add insulating layer to the pillars of Hirler because Okumura teaches (par. [0004]) that such a modification allows one not to control impurity concentration with high precision.
Regarding claim 20, Hirler in view of Okumura discloses everything as applied above. Hirler in view of Okumura fails to explicitly disclose wherein the insulating layer is at least 5% of the positive charge.
However, the difference is obvious over Hirler in view of Okumura because thus us a concentration level, and it was held that determining concentration levels is within the ability of one Habing ordinary skill in the art (MPEP, Latest Edition, 2144.05.II.A.)

Allowable Subject Matter
Claims 14-16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose or make obvious the additional doping profile as claimed in claims 14-16 and 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Analogous prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

/VICTOR V BARZYKIN/               Examiner, Art Unit 2817